Name: COMMISSION REGULATION (EC) No 440/95 of 28 February 1995 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: trade policy;  plant product;  agricultural structures and production;  foodstuff
 Date Published: nan

 1 . 3 . 95 1 en 1 Official Journal of the European Communities No L 45/37 COMMISSION REGULATION (EC) No 440/95 of 28 February 1995 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature (or export refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden , and in particular Article 13 thereof, Whereas Commission Regulation (EC) No 3115/94 of 20 December 1994 amending Annexes I and II to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (2), provides for amendments for certain cereals products falling within CN code 1104 such as clipped oats and lightly heat-treated cereals ; Whereas Commission Regulation (EEC) No 3846/87 (3), as last amended by Regulation (EC) No 3333/94 (4), esta ­ blishes, on the basis of the combined nomenclature, the nomenclature applicable to export refunds for agricultural products ; whereas this nomenclature should be adapted accordingly to the abovementioned amendment with effect from 1 January 1995 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Sector 3 in the Annex to Regulation (EEC) No 3846/87 is hereby amended in accordance with the Annex to this Regulation. i Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p . 21 . 0 OJ No L 345, 31 . 12. 1994, p. 1 . (3) OJ No L 366, 24. 12. 1987, p. 1 . 0 OJ No L 350, 31 . Ã 2. 1994, p. 60 . No L 45/38 EN . 1 . 3 . 95Official Journal of the European Communities ANNEX 1 . The following data are inserted after CN code 11042230 : CN code Description of goods Product code ' 1104 22 99 Other : _ _ _ _ Clipped oats of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegu ­ ment content not exceeding 0,5 %, of a moisture content not exceeding 11 % and of which the Peroxydase is virtually inactivated 1104 22 99 100' 2. The data relating to CN codes 1104 29 91 and 1104 29 95 are replaced by the following : CN code Description of goods Product code ' 1104 29 51    . Of wheat 1104 29 51 000 1104 29 55 Of rye 1104 29 55 000'